Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 1 of 67

 

Fill in this information to identify your case: EOE |

United States Bankruptcy Court for the: A N

District of Nevada (19 JUN 5 PA 1 47

Case number (if known): Chapter you are filing under:
J Chapter 7 U.S. BANKRUPTCY COURT
O chapter 11 0. CDONARGO IL) GUGR
Q chapter12 MARY A. SCHOTT, CLERK O Check if this is an

C) Chapter 13 5
amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

rare: Yourself

1. Your full name

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your
government-issued picture ALEXANDER

 

 

 

 

 

 

 

 

 

identification (for example, First name First name
your driver's license or
passport). Middle name Middle name
Bring your picture HERNANDEZ CORRALES
identification to your meeting —_ Last name Last name
with the trustee.
Suffix (Sr., Jr., I, I) Suffix (Sr., Jr., 1, Ill)
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security wx = xx-_6 0 _3 6. ROK OM
number or federal OR OR
Individual Taxpayer
Identification number 9xx - xx -_ 9x - xm -
(ITIN)

aninrermaat ee ne caainnrer RRMA ER EVEN A ae ce osethte tT

Official Form 101 Voluntary Petition for Individuals Fillng for Bankruptcy page 1
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 2 of 67

pebtr1 Alexander Hernandez Corrales

First Name Middle Name Last Name

Case number (if known)

 

BCAA Ct PEARED OR SBOE. CV IRIREEN  S AE REBNB MEE

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

eremmerioeen Se, yon oneRaen a nae RA C+

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

i mS RRR om tsa mg oa Lassie SE oe

Official Form 101

About Debtor 1:

Wi | have not used any business names or EINs.

Sear RBORobt nacmean AEN a et

About Debtor 2 (Spouse Only in a Joint Case):

() | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EN

EN

2209 COCHRAN ST

 

 

 

 

Number Street

LAS VEGAS NV 89104
City State ZIP Code
CLARK

County

If your mailing address Is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

a Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

() | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Business name

EN

EN

If Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

(C) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 2
Debtor 1

Case 19-13571-abl

First Name

Alexander Hernandez Corrales

Middie Name

Doc 1 Entered 06/05/19 14:24:44 Page 3 of 67

Case number (:f known),
Last Name

Tell the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

4 Chapter 7

() Chapter 11
CO Chapter 12
Q) Chapter 13

(1 | will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

(| need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in installments (Official Form 103A).

| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). !f you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

No
Cl Yes. istrict When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
No
QO) Yes. Debtor Relationship to you
District When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known.
MM /DD/YYYY
W no. Go to line 12.
Q) Yes. Has your landlord obtained an eviction judgment against you?

CQ No. Go to line 12.

Q) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 1

Case 19-13571-abl

Alexander Hernandez Corrales Case number (known)

First Name Middie Name Last Name

Doc 1 Entered 06/05/19 14:24:44 Page 4 of 67

RE ®evort About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor

{A No. Go to Part 4.

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a smail business
debtor?

For a definition of smait
business debtor, see

11 U.S.C. § 101(51D).

UJ Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

L) Health Care Business (as defined in 11 U.S.C. § 101(27A))
LJ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
LL) Stockbroker (as defined in 11 U.S.C. § 101(53A))

a Commodity Broker (as defined in 11 U.S.C. § 101(6))

UO) None of the above

If you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it
can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

a No. | am not filing under Chapter 11.

LJ No. Iam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

U) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

eee kero if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

A No
(3 Yes. What is the hazard?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Voiuntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-13571-abl

Debtor 1 Alexander Hernandez Corrales

First Name Middie Name

Last Name

Doc 1 Entered 06/05/19 14:24:44 Page 5 of 67

Case number (if known)

Ged oo Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

Wd I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CJ) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any exterision of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

LC) 1am not required to receive a briefing about
credit counseling because of:

CD Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

QC) Active duty. ! am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuais Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

UC) i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

UC) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CJ | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Cd 1am not required to receive a briefing about
credit counseling because of:

QO Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case 19-13571-abl

Debtor 4 Alexander Hernandez Corrales

First Name Middle Name

eo Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
_to unsecured creditors? ©

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

izla@e Sign Below

For you

Official Form 101

Last Name

Case number ( known)

Doc 1 Entered 06/05/19 14:24:44 Page 6 of 67

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

he. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C) No. Go to line 16c.
CI Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

CI No. | am not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

No
C) Yes

149

C) 50-99
CJ 100-199
C) 200- 999

¥ so $50,000

CJ $50,001-$100,000
QC) $100,001-$500,000
CJ $500, 001-$1 million

aso. $50,000

CJ $50,001-$100,000
CJ $100,001-$500,000
(J $500,001-$1 million

C) 1,000-5,000
O) 5,001-10,000
CJ 10,001-25,000

C) $1,000,001-$10 million
(J $10,000,001-$50 million
(J $50,000,001-$100 million

(J $100,000,001-$500 million

(J $1,000,001-$10 million

(J $10,000,001-$50 million
(J $50,000,001-$100 million
CJ $100,000,001-$500 million

C) $500,000,001-$1 billion

an expenses are paid that funds will be available to distribute to unsecured creditors?

(J 25,001-50,000

(J 50,001-100,000
(J More than 100,000

CJ $1,000,000,001-$10 billion
CJ $10,000,000,001-$50 billion

(J More than $50 billion

 

(J $500,000,001-$1 bitlion

CJ $1,000,000,001-$10 billion
(J $10,000,000,001-$50 billion
L) More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that ! may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

   
 
 

x

 

Signature of OXpt D

crected on 05: 06-15-14

"MM / DD /YYYY~

Voluntary Petition for Individuals Filing for Bankruptcy

making a false statement, concealing property, or obtaining money or property by fraud in connection
y case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
R 1341, 1519, and 3571.

 

Signature of Debtor 2

Executed on

MM / DD /YYYY

page 6
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 7 of 67

Debtor 1 Alexander Hernandez Corrales Case number (4 known)

First Name Middie Name Last Name

 

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

For your attorney, if you are
represented by one

 

If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page. x
Date
Signature of Attorney for Debtor MM /? DD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

Official Form 101 Voluntary Petition for Individuals Fillng for Bankruptcy page 7
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 8 of 67

 

 

Debtor 1 Alexander Hernandez Corrales Case number (ir known)

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by ;
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

No

Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

Q) No

a Yes

Did you pay or agree to pay Someone who is not an attorney to help you fill out your bankruptcy forms?
Q) No

W Yes. Name of Person AMY MILLER
Attach Bankruptcy Petition Preparer'’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read ahd understood this notice, and | am aware that filing a bankruptcy case without an
attorney ause me to lose my rights or property if | do not properly handle the case.

x Cs x

Signature of Dibtor 4 Signature of Debtor 2
Date 0S , 15 \9 Date

 

 

 

 

MM/DD /YYYY MM/ DD /YYYY _
Contact phone Contact phone
Cell phone 402- 4 Oo -2 9 2?) Cell phone
Email address Email address

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 9 of 67

 

 

 

 

Certificate Number: 12459-NV-CC-032771026

12459-NV-CC-03277 1026

CERTIFICATE OF COUNSELING

I CERTIFY that on May 5, 2019, at 2:22 o'clock PM PDT, Alexander Hernandez
Corrales received from Abacus Credit Counseling, an agency approved pursuant
to 11 U.S.C. 111 to provide credit counseling in the District of Nevada, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: May 5, 2019 By: /s/Alissa DeMarco

 

 

Name: Alissa DeMarco

 

Title: Credit Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

 

 
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 10 of 67

Fill in this information to identify the case:

Debtor 1 ALEXANDER HERNANDEZ CORRALES

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of — NEVADA

Case number Chapter
(lf known)

 

 

Official Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signature 12/15

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

™ whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.):

m= whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

m™ whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

w@ whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;
m@ what tax consequences may arise because a case is filed under the Bankruptcy Code;

w whether any tax claims may be discharged;

@ whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

m how to characterize the nature of your interests in property or your debts; or

@ what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer AMY MILLER has notified me of
Name

any maxim Im allowable fee before preparing any document for filing or accepting any fee.

 

cm (929-4

 

 

Signature of Pebior\| acknowledging receipt of this notice MM/DD /YYYY
Date
Signature of Debtor 2 acknowledging receipt of this notice MM/DD /YYYY

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 1
Case 19-13571-abl

Debtor 1

First Name Middle Name Last Name

ALEXANDER HERNANDEZ CORRALES

ra Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, | declare that:

Case number (if known)

Doc 1 Entered 06/05/19 14:24:44 Page 11 of 67

@ | ama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

= | or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

@ if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before

accepting any fee from the debtor.

AMY MILLER

Printed name

8565 S EASTERN AVE STE 128

Title, if any

AMYS TAXES N MORE

Firm name, if it applies

 

 

Number Street
LAS VEGAS NV 89123 702-635-2030
City State ZIP Code Contact phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:

(Check ail that apply.)

| Voluntary Petition (Form 101)

P| Statement About Your Social Security Numbers
(Form 121)

P| Summary of Your Assets and Liabilities and
Certain Statistical Information (Form 106Sum)

Wd schedule A/B (Form 106A/B)
Ql schedule C (Form 106C)
(dl schedule D (Form 106D)
Gd Schedule E/F (Form 106E/F)

UO 8 &RS8 ABA

Wl schedule G (Form 1066)
wi Schedule H (Form 106H)

QO

Schedule | (Form 1061)
Schedule J (Form 106J)

Declaration About an Individual Debtor's
Schedules (Form 106Dec)

Statement of Financial Affairs (Form 107)

State ment of Intention for Individuals Filing
Under Chapter 7 (Form 108)

Chapter 7 Statement of Your Current
Monthly income (Form 122A-1)

Statement of Exemption from Presumption
of Abuse Under § 707(b){2)
(Form 122A-1 Supp)

Chapter 7 Means Test Calculation
(Form 122A-2)

Q)
Q)

Q)
Q)
Q)
Q)
Q)

Chapter 11 Statement of Your Current Monthly
Income (Form 122B)

Chapter 13 Statement of Your Current Monthly
Income and Calculation of Commitment Period
(Form 122C-1)

Chapter 13 Calculation of Your Disposable
Income (Form 122C-2)

Application to Pay Filing Fee in Instailments
(Form 103A)

Application to Have Chapter 7 Filing Fee
Waived (Form 103B)

A list of names and addresses of ail creditors
(creditor or mailing matrix)

Other

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

   

L
{Signature o}
person, of partner

AMY MILLER

Ca

kruptoy petition preparer or officer, principal, responsible

XXX-XX-XXXX

Social Security number of person who signed

 

Printed name

 

Signature of bankruptcy petition preparer or officer, principal, responsible

person, or partner

 

Printed name

Official Form 119

Social Security number of person who signed

Bankruptcy Petition Preparer’s Notice, Declaration, and Signature

me 092919

MM /DD/YYYY

Date
MM/DD/YYYY

page 2
82800 (Form Case 19-13571-abl Doc 1 Entered 06/05/19 14:24:44 Page 12 of 67

United States Bankruptcy Court
District Of NEVADA

In re ALEXANDER HERNANDEZ CORRALES Case No.
Debtor

 

Chapter 7

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition, 11 U.S.C. § 11 Ofh)(2).]

I. Under 11 U.S.C. § 110(h), I declare under penalty of perjury that | am not an attorney or employee of an
attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services I have agreed to accept... $200.00
Prior to the filing of this statement I have received............:ccsecseeceenettenetenseees $200.00
Balance Due........cccecesecsssessscssssecssesecensceesseseesssssssasecssaesesessesesensesssansssensersesecaenes $0.00

2. | have prepared or caused to be prepared the following documents (itemize):

TYPED ALL CHAPTER 7 FORMS (DECLARATION ON FORM 119)
and provided the following services (itemize): PREPARE CHAPTER 7 FORMS ONLY

3. The source of the compensation paid to me was:
Debtor Other (specify)
ALEXANDER HERNANDEZ CORRALES paid me cash.
4. The source of compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case excg#t as listed below:

E SOCIAL SECURITY NUMBER
LL My 620602539 0 S: ] 9 4

NAM

/ Sigh ure Social Security number of bankruptcy Date
petition preparer*

AMY MILLER 8565 S. EASTERN AVE SUITE 128, LAS VEGAS, NV 89123

Printed name and title, if any, of Address

Bankruptcy Petition Preparer

* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 13 of 67

Fill in this information to identify your case:

 

Debtor 1 ALEXANDER HERNANDEZ CORRALES

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number C) Check if this is an
{if'known) amended filing

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/Boi....cccccccscscssssssesssssevessssssssssevsssssvessssucesssavessssuessssneessaeissrenessseeeseseese $__ 4,719.00
1b. Copy line 62, Total personal property, from Schedule A/B.......cccccccesscssssssesssssessssessvenssrsstesessessnttesesinestenesseseeseeeeeees $ 2,400.00
1c. Copy line 63, Total of all property On Schedule A/B o....cccccceuessssesetesessesessseeesssssesesssessaessasseeesesesesessseesacesessiesestsesneneees $ 7,119.00

 

 

 

Summarize Your Liabilities

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ __ 211,803.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F oo... ccccseescccccessesteteneeees $ —____9.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F oo... ccccccecceseseseseeeeeeee + 5 91,265.00

 

 

 

 

 

Your total liabilities s__ 303,068.00
Summarize Your Income and Expenses
4. Schedule |: Your Income (Official Form 106!) 1911.45
Copy your combined monthly income from line 12 Of SChEGUIO foo... cceccccccceceescsesesesecsnscesassussesescscusessvavsestestssstisststsveeess $ wee
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22¢ Of SCHEGUIE J ooo. ccccccccccccsecscsssesesececscevessusssecensvaveveusnsasatstevsnsusasatssavstecstsseaeecees $ ____ 2,397.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 14 of 67

Debtor 1 ALEXANDER HERNANDEZ CORRALES Case number (known)

First Name Middle Name Last Name

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

U2 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

W ves

7. What kind of debt do you have?

1 Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

L) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

 

 

3 __ 2,386.58

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
Qd. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +3 0.00
9g. Total. Add lines 9a through 9f. $ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 2 of 2

 
Case 19-13571-abl Doci1 Entered 06/05/19 14:24:44

Fill in this information to identify your case and this filing:

ALEXANDER HERNANDEZ CORRALES

Middie Name

Debtor 4

 

First Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name
United States Bankruptcy Court for the: District of Nevada

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Page 15 of 67

() Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possibie. If two married peopie are filing together, both are equally

responsible for supplying correct information. If more space is needed, attach a separate sheet to this
write your name and case number (if known). Answer every question.

form. On the top of any additional pages,

BESEA vescrive Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or simiiar property?

UO) No. Go to Part 2.

wi Yes. Where is the property?

What is the property? Check aii that apply.
| Single-family home

Q) Duplex or multi-unit building
Condominium or cooperative
Manufactured or mobile home
Land

Investment property
Timeshare

Other

2209 COCHRAN ST

Street address, if availabie, or other description

1.4.

 

 

NV 89104

LAS VEGAS
i State ZIP Code

City

 

OOOucoo

 

Who has an interest in the property? Check one.

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

g 195,000.00 5 —_ 4,719.00

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

LY Debtor 1 only

QO Debtor 2 only

O) Debtor 1 and Debtor 2 only

(J At ieast one of the debtors and another

CLARK
County

 

(] Check if this is community property
(see instructions)

Other information you wish to add about this item, such as locai

property identification number:

 

If you own or have more than one, list here:
What is the property? Check aii that apply.
| Single-family home

1.2. (2 Duplex or multi-unit building

Street address, if available, or other description

 

O) Condominium or cooperative
Q) Manufactured or mobile home
UC) Land

LY Investment property

U) timeshare

Q) Other

 

 

City State ZIP Code

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?
$ $

Describe the nature of your ownership
Interest (such as fee simpie, tenancy by
the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.

LL} Debtor 4 only

LY Debtor 2 only

LL) Debtor 4 and Debtor 2 only

(J At least one of the debtors and another

 

County

(] Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule A/B: Property

page 1
Case 19-13571-abl

Debtor 1 4 ALEXANDER HERNANDEZ CORRALES

 

First Name Middle Name

 

 

 

 

1.3. Creditors Who Have Claims Secured by Property.
Street address, if available, or other description U) Duplex or multi-unit building
O Condominium or cooperative Current value of the Current value of the
LJ Manufactured or mobile home entire property? Portion you own?
Q) tang $ $
L} investment property
City U Timeshare Describe the nature of your ownership
interest (such as fee simple, tenancy by
CD Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
a L} Debtor 1 only
ounty CL) debtor 2 only
C) Debtor 1 and Debtor 2 only Q) Check if this is community property
L) At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 4,719.00
you have attached for Part 1. Write that number here. .0000.....0..000 occ c ce cceccceecence cee aeau sees en ecceeeseeeeeseeeeeeeesaegaags > |

Ee Describe Your Vehicles

What is the property? Check aii that apply.
LJ Single-family home

 

Case number (if known)

Doc 1 Entered 06/05/19 14:24:44 Page 16 of 67

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:

 

 

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Wi No
CL) Yes

3.1. Make:
Model:

Year:

Approximate mileage:

Other information:

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
Wi debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 oniy

L) At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

LI} Debtor 1 only

L} Debtor 2 only

C) Debtor 1 and Debtor 2 only

LD Atleast one of the debtors and another

L) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2
Case 19-13571-abl

ALEXANDER HERNANDEZ CORRALES

 

Who has an interest in the property? Check one.

Debtor 1
First Name Middie Name Last Name
3.3. Make:
Model: Q) Debtor 1 only
Q) Debtor 2 only
Year:

Approximate mileage:

Other information:
{

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

poner

 

a

LY Debtor 1 and Debtor 2 only
U) Atleast one of the debtors and another

LI Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q) Debtor 1 only

LI debtor 2 only

Q) Debtor 1 and Debtor 2 only

Q) Atleast one of the debtors and another

UI Check if this is community property (see
instructions)

Case number tf known)

Doc 1 Entered 06/05/19 14:24:44 Page 17 of 67

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

a No
LU) Yes

41, Make:
Model:
Year:

Other information:

 

 

 

If you own or have more than one, list here:

4.2. Make:
Model:
Year:

Other information:

 

 

}
|
i
|
j
|
|

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here 20... eee ce teeceeceeteeetesteritees .

Official Form 106A/B

Who has an interest in the property? Check one.

Q) pebtor 1 only

L) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

UL) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q) Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(LL) Atleast one of the debtors and another

U) Check if this is community property (see
instructions)

 

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

0.00
cosets eres eneaeeesess > s___°0e

 

 

 

page 3
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 18 of 67

Debtor; ALEXANDER HERNANDEZ CORRALES Case number (it known)

First Name Middle Name Last Name

 

 

Describe Your Personal and Household Items

 

Current value of the

 

Do you own or have any !egal or equitable interest in any of the following items? portion you own?
Do not deduct secured claims
or exemptions.
6. Household goods and furnishings
Examples: Major appliances, fumiture, linens, china, kitchenware
OQ) No
W Yes. Describe......... FURNITURE AND KITCHENWARE $ 1,700.00
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
Q No con a,
2 Yes. Describe.......... TELEVISION AND CELLULAR PHONE $ 300.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
W No . .
Q) Yes. Describe.......... $
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
2 No
U) Yes. Describe.......... $
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
W No
QQ Yes. Describe.......... $
11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
LI No .
Yes. Describe.......... EVERYDAY CLOTHES $ 300.00
12. Jewelry
Examples: Everyday jewelry, costume jeweiry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
5 Ne 100.00
(J Yes. Describe........... EVERYDAY JEWELRY gs CNW
13. Non-farm animals
Examples: Dogs, cats, birds, horses
W No .
U) Yes. Describe.......... $
14. Any other personal and household items you did not already list, including any health aids you did not list
W No
L) Yes. Give specific $
information. ..............
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 2 400.00
for Part 3. Write that number here occ ccc ccccccccseseeeevesesreessesesssesannctssseesaverstseseesstseneesimneesetssseuraneetsseteesesneees >

 

 

 

Official Form 106A/B Schedule A/B: Property page 4
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 19 of 67

Destor1 4 ALEXANDER HERNANDEZ CORRALES Case number wrknown)

First Name Middle Name Last Name

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
2 No
CD VS cece ccsscssessssssssessesseseseesessastaisiisasiesimunnttisisinisiesmnmunnnestauaneneieuesaeneenauiteeeiesnse CASH. occ $
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
J No
a Institution name:
17.1. Checking account: $
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
J No
OO Yes. Institution or issuer name:
$
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
J No Name of entity: % of ownership:
C) Yes. Give specific 0% % $
information about 9
the M0... cccee 0% % $
0% % $

Official Form 106A/B Schedule A/B: Property

page 5
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 20 of 67

Debter1 ALEXANDER HERNANDEZ CORRALES

First Name Middle Name Last Name

 

Case number (tknown)

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

W No

U) Yes. Give specific  |ssuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them. cece $
$
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
a No
UL) Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
VA No
i I ( Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented fumiture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
a No
CY VeS oes Issuer name and description:
$
$
Official Form 106A/B Schedule A/B: Property page 6
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 21 of 67

debtor? ALEXANDER HERNANDEZ CORRALES Case number irinoun

First Name Middie Name Last Name

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

W No

ee Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

W No

C] Yes. Give specific
information about them... $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

W No

CU) Yes. Give specific
information about them... $

27. Licenses, franchises, and other general intangibles
Examples: Building perrnits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

W No

C] Yes. Give specific
information about them... $

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

W No

CU) Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years...

Federal:

Local:

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlernent, property settlement

W No

C) Yes. Give specific information..............

Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payrnents, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to sorneone else
Wi No
C1 Yes. Give specific information...............
$

Official Form 106A/B Schedule A/B: Property page 7
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 22 of 67

Debtor1 ALEXANDER HERNANDEZ CORRALES Case number (itknown|

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

WI No

U) Yes. Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

W No

U) Yes. Give specific information..............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

W No

UO) Yes. Describe each claim. oo...

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

W No

UO) Yes. Describe each claim. 00.0.0...

35. Any financial assets you did not already list

id No

U Yes. Give specific information............

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Mere oc cscs eecsassessenseeessetiseecussnneeevsssaseecusssviuaeeneusnuecatsnsameceensnimaceecennensees > $

 

 

 

ESSE ve scrine Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
L) Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

CL) No
QO) Yes. Describe.......

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

CL) No
LJ Yes. Describe.......

Official Form 106A/B Schedule A/B: Property page 8
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 23 of 67
Debtor 1 ALEXANDER HERNANDEZ CORRALES Case number (if known),

First Name Middle Name Last Name

 

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

L) No

UL) Yes. Describe....... 5
41. Inventory

O) No

LJ Yes. Describe....... $

42. Interests in partnerships or joint ventures

L No
UL) Yes. Describe.......

 

 

Name of entity: % of ownership:
% $
%
% $.

 

43. Customer lists, mailing lists, or other compilations
No
UL) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

L No
LJ Yes. Describe........

44. Any business-related property you did not already list
OU) No

LI) Yes. Give specific
information .........

 

 

 

 

 

PPA Ff Ff Ff fF

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part §. Write that mumber Were 00... cscs eseeseseeessseeeevesecsanscecesseesueceesnnneeesvenseenuseeseneeesseetessnenieaesnieensneetee >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
0d No. Go to Part 7.
Q) Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims

or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
No
CD Yes once
$

Official Form 106A/B Schedule A/B: Property page 9
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 24 of 67

pesto? ALEXANDER HERNANDEZ CORRALES Case number orknomn

First Name Middle Name Last Name

 

 

48. Crops—either growing or harvested

QO) No

Ci Yes. Give specific
information. ............ $

49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

Q) No
CD VS ooo cccccccccccceeeee
$
50. Farm and fishing supplies, chemicais, and feed
Q) No
DD VY eS ioc -
$
51. Any farm- and commercial fishing-related property you did not already list
QO) No
Cl Yes. Give specific
information. ............ $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that mumber here oo... cece cesssseesssoseecsusnseccessneeseseeeeesseesnvisscessneesieessenimsessnentessevottsnunuecesseeeesneese >
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
4 No
Q) Yes. Give specific $
information. ............ $
$
54. Add the dollar value of all of your entries from Part 7. Write that number here 2... ce tte eeees > $
eee ust the Totals of Each Part of this Form
55. Part 1: Total real estate, Vie 2 ooo. oes ecccsssesssssenessesencsustssssssnsevassensipascessissssissectoetsecasvuseecesvesessuneceesssustianeccetsnseestiesseeaneeet > s____— 4,719.00
56. Part 2: Total vehicles, line 5 $ 0.00
57. Part 3: Total personal and household items, line 15 $ 2,400.00
58. Part 4: Total financial assets, line 36 $ 0.00
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +5 0.00
62. Total personal property. Add lines 56 through 61... $ 2,400.00 Copy personal property total > + $ 2,400.00
63. Total of all property on Schedule AIB. Add line 55 + lime ©2.....ccccecscssscsnsssesnsseetunsvcstcssisensvinstietceteesstretnet $ 7,119.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
Case 19-13571-abl

Fill in this information to identify your case:

Debtor 1

Debtor 2
{Spouse, if filing) First Name

ALEXANDER HERNANDEZ CORRALES

 

First Name Middle Name Last Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of Nevada

Case number

 

{lf known)

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt

Doc 1 Entered 06/05/19 14:24:44 Page 25 of 67

U) Check if this is an
amended filing

04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/8: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the vatue of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

wa You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

C) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

3.

Official Form 106C

Current value of the
portion you own

Brief description of the property and line on
Schedule A/B that lists this property

Amount of the exemption you claim

Check only one box for each exemption.

 

Zi 100% of fair market value, up to
any applicable statutory limit

 

 

Zi 100% of fair market value, up to
any applicable statutory limit

 

 

Copy the value from

Schedule A/B
Brief .
description: h hol m $ 1,700.00 Os
Line from
Schedule A/B: ©
Bret electronics 300.00 Q
description: $ : $
Line from
Schedule A/B: +
Brie! clothing 300.00 g
description: $ : $
Line from

Schedule A/B: _{1

Are you claiming a homestead exemption of more than $170,350?

(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Wf No

V4 100% of fair market value, up to
any applicable statutory limit

LY Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

LY No
L) Yes

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

Nev. Rev. Stat. Ann.
§21.090(1)(b)

Nev. Rev. Stat. Ann.
§21.090(1)(b)

Nev. Rev. Stat. Ann.
§21.090(1)(b)

page 1 of 2
a Case 19-13571-abl

pesto1 ALEXANDER HERNANDEZ CORRALES Case number irsnown

Doc 1 Entered 06/05/19 14:24:44 Page 26 of 67

 

First Name

Middie Name Last Name

Additional Page

 

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Official Form 106C

Current value of the Amount of the exemption you claim Specific laws that allow exemption
portion you own

 

 

Copy the value from Check only one box for each exemption
Schedule A/B
jewelry $ 100.00 g $ Nev. Rev. Stat. Ann.
§21.090(1)(a)
12 (4 100% of fair market value, up to
_— any applicable statutory limit
; ; Nev. Rev. Stat. Ann.
Single familyhome _—s 4,719.00 O¢
115.01 115.02
(fl 100% of fair market value, up to §115.010, § 020
1.1 any applicable statutory limit

$ Us

LL) 100% of fair market value, up to
any applicable statutory limit

$ Us

LL) 100% of fair market value, up to
any applicable statutory limit

$ Us

LL) 100% of fair market value, up to
any applicable statutory limit

$ Us

LL) 100% of fair market value, up to
any applicable statutory limit

$ Us

LL) 100% of fair market value, up to
any applicable statutory limit

$ Us

LL) 100% of fair market value, up to
any applicable statutory limit

$ Us

L) 100% of fair market value, up to
any applicable statutory limit

$ Us

L) 100% of fair market value, up to
any applicable statutory limit

$ Us

L) 100% of fair market value, up to
any applicable statutory limit

$ Us

L) 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt page 2. of 2
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 27 of 67

Fill in this information to identify your case:

ALEXANDER HERNANDEZ CORRALES

Middle Name

Debtor 14

 

First Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of Nevada

Case number
{lf known)

 

CJ Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

12/15

 

1. Doany creditors have claims secured by your property?
Q) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below.

iin List All Secured Claims

 

 

 

 

 

 

 

Column A Column B Column Cc
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount of claim Value of collateral Unsecured |
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this _ portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim if any
MR. COOPER Describe the property that secures the claim: $ 190,281.00 $ §
Creditors Name
8950 Cypress Waters BLDG1 SINGLE FAMILY HOME
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
Coppell TX 75019 ©) unliquidated
City State ZIP Code oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
@ Debtor 1 only an agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
O) Debtor 4 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)
Cd Atleast one of the debtors and another CJ Judgment lien from a lawsuit
CJ other (including a right to offset)
O) Check if this claim relates to a
community debt
son debt wa was s Incurred _ _—_——__ Last 4 digits of account number __ —— / . nee. ean eee
27D AUTO FINANCE - Describe the property that secures the claim: $ 21,522.00 ¢ $

 

 

Creditors Name

POB 9223

 

2014 MERCEDES BENZ

 

Number Street

As of the date you file, the claim is: Check all that apply.

 

Farmington Hills MI

48333

Q Contingent
QO) unliquidated

 

City State

Who owes the debt? Check one.

Q) Debtor 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 oniy

ws At least one of the debtors and another

Q) Check if this claim relates toa
community debt

 

Add the dollar value of your entries i in n Column A on this page. Write that number here:

Official Form 106D

ZIP Code

Q Disputed
Nature of lien. Check ail that apply.

| An agreement you made (such as mortgage or secured
car loan)

Q Statutory lien (such as tax lien, mechanic’s lien)

Q Judgment lien from a lawsuit

QO) other (including a right to offset)

Last 4 digits of account number __

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 2_
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 28 of 67

per? ALEXANDER HERNANDEZ CORRALES Case number yerown

First Name Middle Name Last Name

 

 

List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
be notified for any debts in Part 1, do not fill out or submit this page.

[| On which line in Part 1 did you enter the creditor?

 

Name Last 4 digits of account number

 

Number Street

 

 

City State ZIP Code

| On which line in Part 1 did you enter the creditor?

 

Name Last 4 digits of account number ___

 

Number Street

 

 

City State ZIP Code

| On which line in Part 1 did you enter the creditor?

 

Name Last 4 digits of account number

 

Number Street

 

 

City State ZIP Code

| On which line in Part 1 did you enter the creditor?

 

Name Last 4 digits of account number

 

Number Street

 

 

City State ZIP Code

| On which line in Part 1 did you enter the creditor?

 

Name Last 4 digits of account number

 

Number Street

 

 

City State ZIP Code

| On which line in Part 1 did you enter the creditor?

 

 

Name Last 4 digits of account number

 

Number Street

 

 

City State ZIP Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page2_ of 2
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 29 of 67

Fill in this information to identify your case:

 

ALEXANDER HERNANDEZ CORRALES

Middle Name

Debtor 1

 

First Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middie Name Last Name

United States Bankruptcy Court for the: District of Nevada
(3 Check if this is an

Case number amended filing

(If Known)

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/8) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the feft. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

 

 

12/15

 

List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

Wi No. Go to Part 2.
CI ves.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority

unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount

Last 4 digits ofaccountnumber ss = iS $

Priority Creditors Name
When was the debt incurred?

Number Street
As of the date you file, the claim is: Check all that apply

City State___ZIP Code Q) Contingent

he i h > 2 unliquidated

Who incurred the debt? Check one. OQ disputed

C) Debtor 1 only

CQ Debtor 2 only Type of PRIORITY unsecured claim:

4 ae 1 and Debtor 2 only O) Domestic support obligations

tl yf
east one of the debtors and another Q) Taxes and certain other debts you owe the govemment

Q) Check if this claim is for a community debt O) Claims for death or personal injury while you were

Is the claim subject to offset? intoxicated

QC) No O) other. Specify

Dyes
[2.2 se

Last 4 digits of accountnumber sts $

 

Priority Creditors Name

 

 

 

 

When was the debt incurred?

Number Street
As of the date you file, the claim is: Check ail that apply
QO Contingent

City State ZIP Code QO) unliquidated

Who incurred the debt? Check one.

C) Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(J) At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?
O) No
QO) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Q Disputed

Type of PRIORITY unsecured claim:
QO) Domestic support obligations
Q) taxes and certain other debts you owe the govemment

QO) ciaims for death or personal injury while you were
intoxicated

O) other. Specify

page 1 of (2
Case 19-13571-abl

Debtor 1

Doc 1 Entered 06/05/19 14:24:44 Page 30 of 67
ALEXANDER HERNANDEZ CORRALES

Case number (if known)

 

First Name Middie Name

Last Name

Your PRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

C1]

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

QC) Debtor 1 onty

CJ Debtor 2 only

() Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

CQ) Check if this claim is for a community debt

Is the claim subject to offset?

QO) No
CJ Yes

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

QQ Debtor 1 only

C2 Debtor 2 ony

Q) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

CQ) No
Ql Yes

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

O) Debtor 1 only

CJ Debtor 2 only

CJ Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

CQ) No
QO) Yes

Official Form 106E/F

Total claim Priority

amount

Last 4 digits of account number §, $

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

Q) Contingent
C) Untiquidated
O Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O OOD

Last 4 digits of accountnumber __ $. $

When was the debt incurred?

As of the date you file, the claim is: Check aii that apply.

QO Contingent
2 untiquidated
QO Disputed

Type of PRIORITY unsecured claim:

CQ) Domestic support obligations
Taxes and certain other debts you owe the government

QO

CJ Ciaims for death or personal injury while you were
intoxicated

QO

Other. Specify

Last 4 digits of accountnumber $ $
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
Q) unliquidated
Q) Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

CD OOO

 

Schedule E/F: Creditors Who Have Unsecured Claims

Nonpriority
amount

page_ of 1
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 31 of 67
bebto'1 4 ALEXANDER HERNANDEZ CORRALES

First Name Middle Name Last Name

eee All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Case number (if known),

 

C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. |f a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

Claims fill out the Coritinuation Page of Part 2.

MONEYTREE

 

Nonpriority Creditors Name

6720 FORT DENT WAY, STE 230

 

Number Street
SEATTLE, WA 98188
City State ZIP Code

 

Who incurred the debt? Check one.

“ Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

4 No
C) Yes

EJumu

Nonpriority Creditors Name

POB 21502

Last 4 digits of account number

 

Number Street

PHOENIX, AZ 85036

 

City State ZIP Code

Who incurred the debt? Check one.

| Debtor 1 only

Q) Debtor 2 only

() Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

QO) Check if this claim is for a community debt

\s the claim subject to offset?
Wi No
Q) Yes

fs |twopne

 

Nonpriority Creditor’s Name

12920 SE 38TH ST.

 

Number Street

BELLEVUE, WA, 98006

 

City State ZIP Code

Who incurred the debt? Check one.

Vi Debtor 1 only

Q) Debtor 2 only

QQ Debtor 1 and Debtor 2 only

Cl At teast one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

Vi No
Cl) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total cilalm

Last 4 digits ofaccountnumber $ 470.00
When was the debt incurred? 01/01/2018

As of the date you file, the claim is: Check all that apply.

O Contingent
C) unliquidatea
QO Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Q debts to pension or profit-sharing plans, and other similar debts

WA other. Specity_INSTALLMENT

 

When was the debt incurred? 01/01/2018

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q Unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

C) student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

Wf other. specity_ DEBT

Last 4 digits of account number — $ 1,000.00
When was the debt incurred? _01/01/2018

As of the date you file, the claim is: Check all that apply.

Q Contingent
2 Untiquidatea
QO Disputed

Type of NONPRIORITY unsecured claim:

(2 student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

7 Other. Specify ACCOUNT

page3_ of. \)
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 32 of 67

pettor1 ALEXANDER HERNANDEZ CORRALES

 

First Name Middle Name Last Name

Case number (if known),

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

4.4
NISSAN MOTOR ACCEPTANCE

 

Nonpriority Creditors Name

POB 660366

 

Number Street

DALLAS, TX 75266

 

City State ZIP Code

Who incurred the debt? Check one.

Vi Debtor 1 only

C) Debtor 2 only

QO) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

wi No
QC) Yes

 

CAPITAL ONE BANK

 

Nonpriority Creditors Name

POB 30281

 

Number Street

SALT LAKE CITY, UT 84130

 

City State ZiP Code

Who incurred the debt? Check one.

UV Debtor 1 only

C2 Debtor 2 only

CJ Deptor 1 and Debtor 2 only

CJ At least one of the debtors and another

CJ Check if this claim is for a community debt

Is the claim Subject to offset?

A No
QC) Yes

CAPITAL ONE BANK

 

Nonpriority Creditors Name

POB 30281

 

Number Street

SALT LAKE CITY, UT 84130

 

City State ZIP Code

Who incurred the debt? Check one.

VU Debtor 1 only

C3 Debtor 2 only

Q) Debtor 1 and Debtor 2 only

() At least one of the debtors and another

C3 Check if this claim is for a community debt

Is the claim subject to offset?

| No
C3 yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number

oe s__ 781.00

When was the debt incurred? 09/08/2014

As of the date you file, the claim is: Check all that apply.

QO Contingent
QO Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

wi Other. Specify. REPO

$_ 2,900.00

Last 4 digits of account number __ 1

When was the debt incurred? 01/08/2014

As of the date you file, the claim is: Check all that apply.

QO Contingent
QO) unliquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

QO Obligations arising out of a Separation agreement or divorce that
you did not report as priority claims
C2 Debts to pension or profit-sharing plans, and other similar debts

wi Other. Specify. CREDIT CARD

§ 3,300.00

Last 4 digits of account number ___

When was the debt incurred? 04/04/2013

As of the date you file, the claim is: Check all that apply.

QO Contingent
C2 Untiquidatea
Q) Disputed

Type of NONPRIORITY unsecured claim:

C2 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Q) Debts to pension or profit-sharing plans, and other similar debts

Wi other. Specity CREDIT CARD

page4_of {]
Case 19-13571-abl

First Name Middle Name Last Name

Doc 1 Entered 06/05/19 14:24:44 Page 33 of 67
pestor1 ALEXANDER HERNANDEZ CORRALES

Case number tif known)

eon 2 NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

7
CHASE CARD

 

Nonpriority Creditors Name

POB 15369

 

Number Street

WILMINGTON, DE 19850

 

City State ZIP Code

Who incurred the debt? Check one.

YW Debtor 1 only

O) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

OU At least one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

Wi No
QO) Yes

 

es]

COMENITY BANK/VICTORIA SECRET

 

Nonpriority Creditor’s Name

POB 182789

 

Number Street

COLUMBUS, OH 43218

 

City State ZIP Code

Who Incurred the debt? Check one.

VU Debtor 1 only

(3 Debtor 2 only

UO) Debtor 1 and Debtor 2 only

CD At least one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

a No
(3 Yes

DOLLAR LOAN CENTER

 

Nonpriority Creditor’s Name

1700 W RUSSELL ST

 

Number Street

SIOUX FALLS, SD 57104

 

City State ZIP Code

Who incurred the debt? Check one.

U Debtor 1 only

UO) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

OU At least one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

Wi No
O Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number ___

When was the debt incurred? 01/28/2015

As of the date you file, the claim is: Check all that apply.

QO Contingent
QO) Unliquidated
UO) Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O) Debts to pension or profit-sharing plans, and other similar debts

Wi other. specity CREDIT CARD

Last 4 digits of accountnumber $.

When was the debt incurred? 03/12/2019

As of the date you file, the claim is: Check all that apply.

QO Contingent
(3 Unliquidated
oa] Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
UO) Debts to pension or profit-sharing plans, and other similar debts

Wi other. Specity CHARGE ACCOUNT

Last 4 digits of account number ___

When was the debt incurred? 03/04/2019

As of the date you file, the claim is: Check all that apply.

Q Contingent
(3 Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O) debts to pension or profit-sharing plans, arid other similiar debts

Wi other. specify INSTALLMENT

Total claim

s 1,551.00

150.00

795.00

page _of, i2
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 34 of 67

pentor1 ALEXANDER HERNANDEZ CORRALES

 

First Name Middle Name Last Name

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

CONN APPLIANCES, INC

 

Nonpriority Creditors Name

POB 2356

 

Number Street

BEAUMONT, TX 77704

 

City State ZIP Code

Who incurred the debt? Check one.

Vi Debtor 1 only

Q) Debtor 2 only

( Debtor 1 and Debtor 2 only

(J) At least one of the debtors and another

(J Check if this claim Is for a community debt

Is the claim subject to offset?

No
Q) Yes

CONN APPLIANCES, INC

 

Nonprionty Creditors Name

POB 2356

 

Number Street

BEAUMONT, TX 77704

 

City State ZIP Code

Who incurred the debt? Check one.

VU Debtor 1 only

Q) Debtor 2 orily

() Debtor 1 arid Debtor 2 only

(J At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

@ No
Q) Yes

DSNB/MACYS

 

Nonpriority Creditors Name

POB 8218

 

Number Street

MASON, OH 45050

 

City State ZIP Code

Who incurred the debt? Check one.

| Debior 1 only

C) Debtor 2 only

(J Debtor 1 and Debtor 2 only

C) At least one of the debtors arid another

(J) Check if this claim is for a community debt

Is the claim subject to offset?

No
Q Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number __

_ 5 3,480.00

When was the debt incurred? 03/10/2019

As of the date you file, the claim is: Check ail that apply.

Q Contingent
Q) unliquidated
| Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

| Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
(J Debts to pension or profit-sharing plans, and other similar debts

WM other. specify INSTALLMENT

Last 4 digits of accountnumber 3 11,905.Gq
When was the debt Incurred? 03/08/2019

As of the date you file, the clalm is: Check all that apply.

Q Contingent
C) unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
(J Debts to pension or profit-sharing plans, and other similar debts

A other. Specify INSTALLMENT

~~ 2,970.00

Last 4 digits of account number ___

When was the debt incurred? 09/22/2018

As of the date you file, the claim is: Check all that apply.

Q Contingent
CJ unliquidated
| Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

Q Obligations arising out of a separation! agreement or divorce that
you did not report as priority claims

Q) Debits to pension or profit-sharing plans, and other similar debts

A other. specify CHARGE ACCOUNT

pageS_ of. I)
Debtor 1

Part 2:

Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 35 of 67

ALEXANDER HERNANDEZ CORRALES

 

First Name Middle Name Last Name

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

KB

i

FIRST ELECTRONIC BANK

 

Nonpriority Creditors Name

POB 521271

 

Number Street

SALT LAKE CITY, UT 84152

 

City State

Who incurred the debt? Check one.

Yi Debtor 1 only

CD Debtor 2 only

C) Debtor 1 and Debtor 2 only

Q1 At least one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?

) No
Q) Yes

SERVICE FINANCE CO LLC

ZIP Code

 

Nonpriority Creditor’s Name

555 S. FEDERAL HIGHWAY STE 200

 

Number Street

BOCA RATON, FL 33432

 

City State

Who incurred the debt? Check one.

VW Debior 1 only

(2 Debtor 2 only

CJ Debtor 1 and Debtor 2 orily

Q At least one of the debtors and another

(2 Check if this claim is for a community debt

Is the claim subject to offset?

ad No
Q) Yes

SYNCB/WALMART

ZIP Code

 

Nonpriority Creditors Name

POB 965024

 

Number Street

ORLANDO, FL 32896

 

Official Form 106E/F

City State

Who incurred the debt? Check one.

Debtor 1 only

(2 Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

4 No
Q) Yes

ZIP Code

Last 4 digits of account number

ee 51,000.00

When was the debt incurred? 03/06/2019

As of the date you file, the claim is: Check all that apply.

Q) Contingent
C) Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

CD student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
CD Debts to pension or profit-sharing plans, and other similar debts

"| Other. Specify. CHARGE ACCOUNT

oe $.25,023.Q8

When was the debt incurred? 91/24/2019

Last 4 digits of account number _ __

As of the date you file, the claim is: Check all that apply.

Q Contingent
CD Unliquidatea
CD Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
(2 Debts to pension or profit-sharing plans, and other similar debts

@ Other. Specify INSTALLMENT

5 2,550.00

Last 4 digits of account number __

When was the debt incurred? 03/03/2019

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q Unliquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CJ Debits to pension or profit-sharing plans, and other similar debts

| Other. Specify CREDIT CARD

Schedule E/F: Creditors Who Have Unsecured Claims page /_ all
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 36 of 67

beter ALEXANDER HERNANDEZ CORRALES

 

First Name Middle Name Last Name

Case number (it known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

j
THE HOME DEPOT

 

Nonpriority Creditors Name

POB 6497

 

Number Street

SIOUX FALLS, SD 57117

 

City State ZIP Code

Who incurred the debt? Check one.

(A Debtor 1 only

(J Debtor 2 only

CJ Debtor 1 and Debtor 2 only

() At jeast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

Wi No
C) Yes

FURNITURE FASHIONS 1

 

Nonpriority Creditors Name

3500 S MARYLAND PKWY STE 171

 

 

Number Street
LAS VEGAS, NV 89169
City State ZIP Code

Who incurred the debt? Check one.

VW Debtor 1 only

(J Debtor 2 only

(J Debtor 1 and Debtor 2 only

() At least one of the debtors and another

C) Check if this claim is for a community debt

ts the claim subject to offset?

Wi no
C) ves

FIRST PREMIER BANK

 

Nonpriority Creditors Name

POB 5524

 

Number Street

SIOUX FALLS, SD 57117

 

City State ZIP Code

Who incurred the debt? Check one.

VW Debtor 1 only

C2 Debtor 2 only

(J Debtor 1 and Debtor 2 only

() At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

ud No
C) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of accountnumber $ 4,961.00
When was the debt incurred? 10/09/2018

As of the date you file, the claim is: Check all that apply.

Q) Contingent
(J Unliquidated
() Disputed

Type of NONPRIORITY unsecured claim:

(J student loans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
CJ Debts to pension or profit-sharing plans, and other similar debts

i other. specity CHARGE ACCOUNT

Last 4 digits of account number ___ $_2,090.00

When was the debt incurred? 03/04/2019

As of the date you file, the claim is: Check all that apply.

QQ Contingent
(2 Unliquidated
LJ Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

i other. Specify INSTALLMENT

Last 4 digits of account number ___

When was the debt incurred? 01/01/2018

As of the date you file, the claim is: Check all that apply.

Q) Contingent
Q) Unliquidated
CJ Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
QC) Debts to pension or profit-sharing plans, and other similar debts

WU otner. specity CREDIT CARD

page $ of \d
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 37 of 67

pebtor1 4 ALEXANDER HERNANDEZ CORRALES

 

First Name Middie Name Last Name

Case number (it known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

AN cons

 

Nonpriority Creditors Name

POB 815867

 

Number Street

DALLAS, TX 75234

 

City State ZIP Code

Who incurred the debt? Check one.

Yi Debtor 1 only

Cl Debtor 2 only

Cl Debtor 1 and Debtor 2 only

Cl At least one of the debtors and another

CQ] Check if this claim is for a community debt

Is the claim subject to offset?

ff No
Q) Yes

CONN’S

 

Nonpriority Creditors Name

POB 815867

 

Number Street

 

DALLAS, TX 75234

City State ZIP Code

Who incurred the debt? Check one.

V1 Debtor 1 only

Q) Debtor 2 only

Cd Debtor 1 and Debtor 2 only

Q At least one of the debtors and another

Ql) Check if this claim is for a community debt

Is the claim subject to offset?

uJ No
U) Yes

PROGRESSIVE LEASING

 

Nonpriority Creditor’s Name

256 DATA DR

 

Number Street

DRAPER, UT 84020

 

City State ZIP Code

Who incurred the debt? Check one.

Wi Debtor 1 only

C2] Debtor 2 only

QO) Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

Cl] Check if this claim is for a community debt

Is the claim subject to offset?

uJ No
U) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of accountnumber $ 3,481.00
When was the debt incurred? 01/01/2018

As of the date you file, the claim is: Check all that apply.

Q Contingent
QQ Unliquidated
U Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts

Wi other. Specity INSTALLMENT

Last 4 digits of accountnumber_— 6 $ 11,906.Q@
When was the debt incurred? 01/01/2018

As of the date you file, the claim is: Check aii that apply.

Q Contingent
QO) Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

U2 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

OQ debts to pension or profit-sharing plans, and other similar debts

i other. specify INSTALLMENT

~ ¢ 3,569.00

Last 4 digits of account number __

When was the debt incurred? 03/19/2019

As of the date you file, the claim is: Check aii that apply.

Q Contingent
U2 unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

QQ Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U2 Debts to pension or profit-sharing plans, and other similar debts

WZ other. specify INSTALLMENT

age’ or |)
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 38 of 67

pebtor? ALEXANDER HERNANDEZ CORRALES

 

First Name Middle Name Last Name

 

Case number wr known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

a
PAYPAL

 

Nonpriority Creditor’s Name

PO BOX 965005

 

Number Street

 

ORLANDO, FL 32896

City State ZIP Code

Who incurred the debt? Check one.

Yd Debtor 1 only

C) Debtor 2 only

() Debtor 1 and Debtor 2 only

(J) At least one of the debtors and another

C) Check if this claim is for a community debt

{s the claim subject to offset?

i No
C) Yes

 

Nonipriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

CJ Debtor 1 only

(J Debtor 2 only

(J Debtor 1 and Debtor 2 only

(CJ At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

C) No
() Yes

 

Nonpriority Creditor’s Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

(J Debtor 1 only

(J Debtor 2 only

() Debtor 1 and Debtor 2 only

(} At least one of the debtors and another

C) Check if this claim is for a community debt

\s the claim subject to offset?

QC) No
C) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of accountnumber 3 2,300.00
When was the debt incurred? 03/04/2019

As of the date you file, the claim is: Check all that apply.

QO Contingent
QO Unliquidated
CJ Disputed

Type of NONPRIORITY unsecured claim:

(J student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
CJ Debts to pension or profit-sharing plans, and other similar debts

W@ otner. Specify CREDIT

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

(J Contingent
Q) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(J Debts to pension or profit-sharing plans, and other similar debts
2 other. Specify,

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q) Contingent
OC) Unliquidated
CJ Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CJ Debts to pension or profit-sharing plans, and other similar debts
(J other. Specify

page \0, {1
Case 19-13571-abl
Debtor1 © ALEXANDER HERNANDEZ CORRALES

Doc 1 Entered 06/05/19 14:24:44 Page 39 of 67

Case number (if known)

 

 

First Name

Middle Name

Last Name

List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only If you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

SNAP FINANCIAL

 

Name
PO BOX 26561
Number Street

 

 

SALT LAKE CITY, UT 841

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

State

ZIP Code

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

ity

"State

ZIP Code

 

Name

 

Number

Street

 

 

City

State

__ 2IP Code

 

Name

 

Number

Street

 

 

City

Official Form 106E/F

State

ZIP Code

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4 | of (Check one): LJ Part 1: Creditors with Priority Unsecured Claims
a Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): L] Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims :

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): OJ Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): C2 Part 1: Creditors with Priority Unsecured Claims

U2 Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
U2) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

Schedule E/F: Creditors Who Have Unsecured Claims page \t old
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 40 of 67

Debtor 1 ALEXANDER HERNANDEZ CORRALES

First Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim

 

Case number (if known),

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $ 0.00
from Part 1 6b. Taxes and certain other debts you owe the
government 6b. $ 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 5 0.00
6e. Total. Add lines 6a through 6d. 6e.
$ 0.00
Total claim
Total claims 6f. Student loans 6f. $ 0.00
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0
claims 6g. $ 0.0
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6. +5 91,265.00
6j. Total. Add lines 6f through 6. 6j.
$ 91,265.00
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

ous Da)
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 41 of 67

Fill in this information to identify your case:

Debtor ALEXANDER HERNANDEZ CORRALES

First Name Middle Name Last Name

 

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

 

 

 

non O) Check if this is an
amended filing
Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
4 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
(J Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106AVB).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZIP Code

2.2

Name

 

 

Number Street

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

City State ZIP Code
2.4

 

Name

 

Number Street

 

City State ZIP Code
2.5

Name

 

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of 1_
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 42 of 67

Fillin this information to identify your case:

Debtor 1 ALEXANDER HERNANDEZ CORRALES

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

 

Case number

(If known)

 

 

(2 Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/45

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and

number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

1.

Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

() No
a Yes

Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Califomia, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

C) No. Go to line 3.
wf Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

WM No

Q) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person

shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

MARILYN PENTON

 

 

 

 

 

 

 

 

Name WM Schedule D, line 2.2
4068 VELARDE COURT Q) Schedule E/F, line
Number Street QC) Schedule G, line
LAS VEGAS NV 89120
City State ZIP Code
Q) Schedule D, line
Name ——_
QC) Schedule E/F, line
Number Street QC) Schedule G, line
City State ZIP Code
x QO) Schedule D, line
ame
QO) Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code

 

Official Form 106H Schedule H: Your Codebtors page 1 of 1_
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 43 of 67

Fill in this information to identify your case:

pesto! ALEXANDER HERNANDEZ CORRALES

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number Check if this is:
(If known)
(J An amended filing

LJ A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 M7 DDT YYYY
Schedule I: Your Income 12115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

FREE vescrite Employment

 

 

 

1. Fillin your employment
information. Debtor 1 Debtor 2 or non-filing spouse

if you have more than one job,

attach a separate page with
information about additional Employment status WA Employed Q) Employed
employers. C] Not employed C) Not employed

Include part-time, seasonal, or

self-employed work.

. . Occupation BAR PORTER
Occupation may include student
or homemaker, if it applies.

Employer's name CAESARS PALACE

Employer's address ONE HARRAH'S COURT

Number Street Number = Street

 

 

LAS VEGAS NV 89119
City State ZIP Code City State ZIP Code

How long employed there? 6 YRS

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 2,386.58 $
3. Estimate and list monthly overtime pay. 3. +3 0.00 +35
4. Calculate gross income. Add line 2 + line 3. 4. | $2,386.58 $

 

 

 

 

 

Official Form 106! Schedule |: Your Income page 1
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 44 of 67

ALEXANDER HERNANDEZ CORRALES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case numbet (if known),
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy lime 4 Mere... ccc ceccssceseestensanessessssssseesesseeseesesueaseeneseesessneasesetes > 4. $2,386.58 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a 419.67 $
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $
5c. Voluntary contributions for retirement plans 5c. $§ 0.00 $
5d. Required repayments of retirement fund loans 5d. §$ 0.00 $
5e. Insurance Se. § 0.00 $
5f. Domestic support obligations 5f. $ 0.00 $
5g. Union dues 5g. $ 50.50 $
5h. Other deductions. Specify: QTRTRN 5h. +3 496 +43
6. Add the payroll deductions. Add lines 5a + 5b+ 5c + 5d+5e+5f+5g+5h. 6 § 475.13 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. § 1,911.45 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total 5 0.00 5
monthly net income. 8a. *
8b. Interest and dividends 8b. § 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce 5 0.00 $
settlement, and property settlement. 8c. -
8d. Unemployment compensation 8d S$. 0.00 $
8e. Social Security 8e. § 0.00. $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf S$ 0.00 $
8g. Pension or retirement income 8g. $ 0.00 $
8h. Other monthly income. Specify: 8h. +$ 0.00 +3
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 91 ¢ 0.00 $
10. Calculate monthly income. Add line 7 + line 9. 1.911.45 le 1,911.45
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. g__1,911.45)+ $_ 1 a

1

=

. State all other regular contributions to the expenses that you list in Schedule J.

 

 

 

 

 

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already inciuded in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

13. Do you expect an increase or decrease within the year after you file this form?

| No.

Q

 

W.+ § 0.00
12. f 1,911.45
Combined

monthly Income

 

Yes. Explain:

 

 

 

Official Form 1061 Schedule I: Your Income

page 2
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 45 of 67

Fill in this information to identify your case:

Debtor1 4 ALEXANDER HERNANDEZ CORRALES

First Name Middle Name Last Name

Debtor 2 CL) An amended filing

(Spouse, if filing) First Name Middle Name Last Name
a CL) A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: District of Nevada expenses as of the following date:

Check if this is:

 

Case number MM / OD/ YYYY

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

FESEEEE escrito Your Household

1. Is this a joint case?

 

wf No. Go to line 2.
C) Yes. Does Debtor 2 live ina separate household?

O) No
C) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? O) No

 

 

 

 

 

 

Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and wf Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent...........c O
No
Do not state the dependents’ SON 9 wy
names. es
SON 13 O No
Yes
SON 10 OQ No
wi Yes
EIANCE 26 O1 No
Yes
OC) No
O) Yes
3. Do your expenses include wf No

expenses of people other than OQ
yourself and your dependents? Yes

FEE Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule |: Your income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and
$ 1,242.00
any rent for the ground or lot. 4

If not included in line 4:

4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 46 of 67

Dettori 4 ALEXANDER HERNANDEZ CORRALES

16.

20.

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Intemet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (if known),

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule J, Your income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule J: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner’s, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

6a.

6b.

6c.

6d.

12.

13.

14.

15a.
45b.
15¢.

15d.

16.

17a.

17b.

17d.

18.

20a.

20b.

20c.

20d.

Your expenses

$,

fFAFnA Ff Ff FHF HF HF

fF AF HF wW

fF Ff HF

fF HF Ff WH

 

0.00

150.00
45.00

100.00
0.00

700.00
0.00
0.00
0.00
0.00

160.00

0.00
0.00

0.00
0.00

0.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00
0.00
0.00

0.00

page 2
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 47 of 67

 

 

Debtor 1 ALEXANDER HERNANDEZ CORRALES Case number (if known),
First Name Middle Name Last Name
21. Other. Specify: 21. +3 0.00

 

22. Calculate your monthly expenses.

22a. Add lines 4 through 21. 22a. § 2,397.00 |

 

 

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. | $ 0.00 ;

22c. Add line 22a and 22b. The result is your monthly expenses. 220. $ 2,397.00 |
ak ashe

23. Calculate your monthly net income.

 

; $ 1,911.45
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. OO
23b. Copy your monthly expenses from line 22c above. 23b. § 2,397.00
23c. Subtract your monthly expenses from your monthly income. -485.55
The result is your monthly net income. 23c. $ -

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

ad No.

Q) Yes. Explain here:

Official Form 106J Schedule J: Your Expenses page 3
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 48 of 67

Fill in this information to identify your case:

Debtor 4 ALEXANDER HERNANDEZ CORRALES

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number
(If known)

 

Q] Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 12115

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

QO) No
wf Yes. Name of person AMY MILLER . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
Signature (Official Form 119).

 

 

Signature opebior 1 ‘ 0 Signature of Debtor 2
Date QS 1s Date
MM/ DD / YYYY MM/ DD / YYYY

Official Form 106 Dec Declaration About an Individual Debtor's Schedules
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 49 of 67

Fill in this information to identify your case:

Debtor 1 ALEXANDER HERNANDEZ CORRALES

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of N EVA A

Case number . -
(if known) CJ Check if this is an

amended filing

 

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

Q) Married
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

Wf No

C) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
C) Same as Debtor 1 C) same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
() same as Debtor 1 C) Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No

() Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 
Case 19-13571-abl

Debtor 1

First Name Middle Name

Doc 1 Entered 06/05/19 14:24:44 Page 50 of 67

ALEXANDER HERNANDEZ CORRALES

Last Name

Case number (it known)

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

QO) No
Wi Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,2018 +d:
YYYY

For the calendar year before that:

(January 1 to December 31,2017 )
YYYY

Debtor 4

Sources of Income
Check all that apply.

i Wages, commissions,

bonuses, tips
Q) Operating a business

| Wages, commissions,

bonuses, tips
Q) Operating a business

vw Wages, commissions,
bonuses, tips

Q) Operating a business

Gross income

(before deductions and
exclusions)

$ 8,353.03
¢__ 35,786.00
$___ 35,247.00

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income: interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Debtor 2

Sources of income
Check all that apply.

QO Wages, commissions,
bonuses, tips

Q Operating a business

Q Wages, commissions,
bonuses, tips

QQ) Operating a business

QO Wages, commissions,
bonuses, tips

Q Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Gf No

() Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

Debtor 1

Sources of income
Describe below.

Gross Income from
each source

(before deductions and
exclusions)

Debtor 2

Sources of income
Describe below.

 

 

(January 1 to December 31,2018
YYYY

For the calendar year before that:

 

 

(January 1 to December 31,2017)
YYW

 

 

Official Form 107

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Gross income

(before deductions and
exclusions)

Gross Income from
each source

(before deductions and
exclusions)

page 2
Debtor 1 4 ALEXANDER HERNANDEZ CORRALES Case number «rxnown}

Case 19-13571-abl

 

First Name

Middle Name

Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

Doc 1 Entered 06/05/19 14:24:44 Page 51 of 67

( No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

CI No. Go to line 7.

( Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attomey for this bankruptcy case.

4 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

WA No. Go to line 7.

QJ Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Official Form 107

Creditor’s Name

Dates of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

City

State ZIP Code

 

Creditor’s Name

 

Number

Street

 

 

City

State ZIP Code

 

Creditor’s Name

 

Number

Street

 

 

City

State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Was this payment for...

(CJ Mortgage

QO) car

Q) credit card

CJ Loan repayment

a Suppliers or vendors

C) other

C) Mortgage

Q) car

Q) credit card

CJ Loan repayment

i) Suppliers or vendors

C) other

) Mortgage

QO) car

C credit card

C) Loan repayment

a Suppliers or vendors

a Other

page 3
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 52 of 67

Debtor 1 ALEXANDER HERNANDEZ CORRALES

Case number (it known)
First Name Middle Name Last Name

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Wi No

CJ Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

Wi No

CI) Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment

payment paid owe include creditor's name

 

 

 

 

 

Insider's Name $ $
Number Street
City State ZIP Code

$ $

 

Insiders Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 53 of 67

Debtor 1 ALEXANDER HERNANDEZ CORRALES

First Name Middle Name Last Name

Case number (if known)

 

 

Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

ZB No

Q) Yes. Fill in the details.

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title. Court Name Q Pending
QI on appeal
Number _ Street Q Concluded
Case number
City State ZIP Code
Case title Court Name Q Pending
QO) on appeal
Number Street Q Concluded
Case number
City State ZIP Code

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

wf No. Go to line 11.
Q) Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditor’s Name

 

Number Street Explain what happened

(J Property was repossessed.

() Property was foreclosed.

QC) Property was gamished.

City State ZIP Code Q Property was attached, seized, or levied.

 

 

Describe the property Date Value of the property

 

Creditor’s Name

 

Number Street
Explain what happened

Property was repossessed.

Property was foreclosed.

Property was garnished.

Property was attached, seized, or levied.

 

 

City Stale ZIP Code

OOOO

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 54 of 67

Debtor1 4 ALEXANDER HERNANDEZ CORRALES Case number (it known)

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

QJ No

Q) Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

| No
Q) Yes

List Certain Gifts and Contributions

13, Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Wi No

Q Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a totai vaiue of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a totai vaiue of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 55 of 67

Debtor1 ALEXANDER HERNANDEZ CORRALES

Case number (if known)
First Name Middie Name Last Name

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
W@W No

CL) Yes. Fill in the details for each gift or contribution.

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
—_____ $e
Charity's Name
$

 

Number Street

 

City State ZIP Code

te -- Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Wf No

CL) Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred —, loss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.
$

a Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
LC) No
wf Yes. Fill in the details.

 

 

 

 

AMY MILLER Description and value of any property transferred pate Payment or Amount of payment

Person Who Was Paid made

8565 S EASTERN AVE FOR PREPARING ALL THE FORMS FOR MY

Number Street CHAPTER 7 FILING $ 200.00
—____ $e

LAS VEGAS NV 89123

City State ZIP Code

amy@ amytaxesnmore.com

Email or website address

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 56 of 67

 

 

Debtor? 4 ALEXANDER HERNANDEZ CORRALES Case number cinoun,
First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of

transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Wf No

C) Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street _ $
$

 

City State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
a not include gifts and transfers that you have already listed on this statement.
No

C) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 57 of 67

pevtor1 | ALEXANDER HERNANDEZ CORRALES Case number (rtrown

First Name Middle Name Last Name

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

Md No

Q) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

| 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
. closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

W No

C) Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
Instrument closed, sold, moved, _ closing or transfer
or transferred
Name of Financial institution
XXXX— OC) checking $
Number Street QO Savings

C2 Money market

 

O] Brokerage

 

 

 

City State ZIP Code oO Other
XXXX= QO] checking $
Name of Financial Institution
QO Savings
Number Street QO Money market

C) Brokerage

 

Q Other.

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
W No
O) Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
OQ) No
Name of Financial Institution Name QO) ves
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 58 of 67

Debtor1 ALEXANDER HERNANDEZ CORRALES Case number (it known)

First Name Middle Name Last Name

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
QO Yes. Fill in the details.

 

Who else has or had access to it? Describe the contents Do you still
have it?
Ol No
Name of Storage Facility Name QO Yes
Number Street Number Street

 

 

CityState ZIP Code

 

City State ZIP Code

identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
CQ] Yes. Fill in the details.

Where is the property? Describe the property Value

 

Owner's Name $

 

Street

 

Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

Give Details About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

s Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

= Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

u Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24, Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Wi No

Q Yes. Fill in the details.

 

 

Governmentai unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 59 of 67

bebtor1 ALEXANDER HERNANDEZ CORRALES Case number vrirown,

First Name Middle Name Last Name

25. Have you notified any governmental unit of any release of hazardous material?

W No

Q) Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code :

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

i No

QO) Yes. Fill in the details.

Court or agency Nature of the case Status of the

 

 

case
Case title O Penai
ndin
Court Name ® 8
CQ) on appeal
Number Street QO Concluded
Case number City State ZIP Code

Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
C) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
OQ) A member of a limited liability company (LLC) or limited liability partnership (LLP)
Qha partner in a partnership
CJ An officer, director, or Managing executive of a corporation

CJ An owner of at least 5% of the voting or equity securities of a corporation

Wd No. None of the above applies. Go to Part 12.

C) Yes. Check all that apply above and fill in the details below for each business.

Describe the nature of the business Employer Identification number i
Do not Include Social Security number or ITIN.

 

Business Name

 

 

 

EIN: :

Number Street ‘
Name of accountant or bookkeeper Dates business existed

From To i

City State ZIP Code /

Describe the nature of the business Employer Identification number :

Do not include Social Security number or ITIN.

 

Business Name

 

 

EIN;
Number Street
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 60 of 67

Debtor1 | ALEXANDER HERNANDEZ CORRALES Case number otinown

First Name Middle Name Last Name

Employer Identification number

Describe the nature of the business
Do not include Social Security number or ITIN.

 

Business Name

EIN: -

 

N t .
lumber Stree Name of accountant or bookkeeper Dates business existed

 

From To :
City State ZIP Code i

 

seen oar ig geemnartnirpanmnen retention

i

| 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

No
C) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

i Number Street

 

 

City State ZIP Code

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | deciare under penaity of perjury that the
answers are trye and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 15 41, 1519, and 3571.

x (\ x
Signature gf Debit Signature of Debtor 2 i

-05-29:19 .

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

d no

C) Yes

 

  
  
    

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
CJ) No
DX Yes. Name of person A yu Y. YW | \\ € ¥v . Attach the Bankruptcy Petition Preparer’s Notice,

Declaration, and Signature (Official Form 119).

eae canna tt at ettemrnnerernned

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 61 of 67

Fill in this information to identify your case:

Debtor 1 ALEXANDER HERNANDEZ CORRALES

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing} First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number QQ Check if this is an
{If known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 is

 

If you are an individual filing under chapter 7, you must fill out this form if:

—™ creditors have claims secured by your property, or

™@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor’s
nha MR. COOPER LJ Surrender the property. UL No
() Retain the property and redeem it. Wh yes
cee ot SINGLE FAMILY HOME O Retain the property and enter into a
securing debt: Reaffirmation Agreement.

4 Retain the property and [explain]:
CONTINUE MAKING PAYMENTS

 

Creditor's

Creat TD AUTO FINANCE () Surrender the property. No
LJ Retain the property and redeem it. OQ) Yes
Description of 5914 MERCEDES BENZ Q) Retain the property and enter into a

property

ing debt: Reaffirmation Agreement. . A
Securing cent i Retain the property and [explain]: (0 Sl ne W ILL
CONTINUE MAKING PAYMENTS

Creditor’s LJ Surrender the property. LJ No

name:

D () Retain the property and redeem it. QO) Yes
escription of

property Q) Retain the property and enter into a

securing debt: Reaffirmation Agreement.

() Retain the property and [explain]:

 

Creditors J Surrender the property. UL) No

name:

5 LJ Retain the property and redeem it. QO Yes
escription of

oroperty U) Retain the property and enter into a

securing debt: Reaffirmation Agreement.

LJ Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 62 of 67

Debtor 1 ALEXANDER HERNANDEZ CORRALES Case number (if known)

First Name Middle Name Last Name

Ere List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: U No
- L) Yes
Description of leased
property:
Lessors name: LJ No
a. L) Yes
Description of leased
property:
Lessor’s name: CL) No
Description of leased L) Yes
property:
Lessor’s name: UO No
L] Yes
Description of leased
property:
Lessor’s name: LI No
L) Yes
Description of leased
property:
Lessor's name: UJ No
L) Yes
Description of leased
property:
Lessor’s name: ONo
L} Yes

Description of leased
property:

Part 3: | Sign Below

Under penaity erjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal prop hat is subject to an unexpired lease.

x AWS x

Signature of we Signature of Debtor 2
Date QS , 1S ‘ Date

MM/ DD / YYYY MM/ DD/ YYYY

 

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 2
Case 19-13571-abl

Fill in this information to identify your case:

ALEXANDER HERNANDEZ CORRALES

First Name Middle Name Last Name

Debtor 1

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number
(If known)

 

Doc 1 Entered 06/05/19 14:24:44 Page 63 of 67

Check one box only as directed in this form and in
Form 122A-1Supp:

a 1. There is no presumption of abuse.

C) 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A—2).

C) 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

 

Official Form 122A—1

 

Chapter 7 Statement of Your Current Monthly Income

U) Check if this is an amended filing

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.

5. Net income from operating a business, profession,

 

W Not married. Fill out Column A, lines 2-11.

C) Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

C) Married and your spouse is NOT filing with you. You and your spouse are:

O Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

O Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payroll deductions).

3. Alimony and maintenance payments. Do not include payments from a spouse if

Column B is filled in.

4. All amounts from any source which are regularly paid for household expenses

of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3.

 

 

or farm Debtor 1 Debtor 2

Gross receipts (before all deductions) $B

Ordinary and necessary operating expenses -$ -$

Net monthly income from a business, profession, orfarm g 0.00 ¢ vopy
_ 6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses -$ -$

Net monthly income from rental or other real property g 0.00 ¢ roy

7. Interest, dividends, and royalties

Official Form 122A-1

Chapter 7 Statement of Your Current Monthly Income

Column A
Debtor 1

Column B
Debtor 2 or
non-filing spouse

$_ 2,386.58 $

gs 0.00 ¢

$ 0.00 $

gs 0.00

0.00
$ 0.00

“nn

page 1
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 64 of 67

 

Debtor 1 ALEXANDER HERNANDEZ CORRALES Case number (if known},
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: ...

FOP YOU noes ecccec ccc eee ees cee ces ceeeseeseseecaneteeveteesisttentieeseesssesese $
FOr YOU SPOUSE... escseeecec ccc cccecceceeeseececsecesuttetuetsateeasease $

 

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 $

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

 

0.00
$ 0.00
Total amounts from separate pages, if any. +3 0.00 +3

 

11. Calculate your total current monthly income. Add lines 2 through 10 for each + =
column. Then add the total for Column A to the total for Column B. g$ 2,386.58 $ . | $_2,386.58

 

 

 

Total current
monthly income

Determine Whether the Means Test Applies to You

 

42. Calculate your current monthly income for the year. Follow these steps:

12a. Copy your total current monthly income from line 11... ceccccecsecseeessesensssseesssstesssesesesseverssaseestans Copyline11 here> . $2,386.58
Multiply by 12 (the number of months in a year). x 12

 

12b. The result is your annual income for this part of the form. 12b.. $28,638.96

. 13. Calculate the median family income that applies to you. Follow these steps:

 

Fill in the state in which you live. NEVADA
Fill in the number of people in your household. 5
Fill in the median family income for your state and size Of MOUSCMOID. oo... cccecsssssssssseusevesssssvevesseuesiestustsvensstsssaserassestuitens 43. $81,318.00

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

: 14. How do the lines compare?

14a. @@ Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b.Q) Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A—2.

\
By TVS penalty of perjury that the information on this statement and in any attachments is true and correct.

 

 

Signature ey, Signature of Debtor 2
ol) )" Date
‘DD IYYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.
If you checked line 14b, fill out Form 122A-2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 65 of 67

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

* OK OR KK O&K

Bankruptcy No.:
Chapter 7

In re:
ALEXANDER HERNANDEZ CORRALES

VERIFICATION OF CREDITOR
MATRIX

Debtor(s).

mee Nee Nee eee eee meee ee” ee

 

The above named Debtor hereby verifies that the attached list of creditors is true

and correct to the best of his/her knowledge.

Date (5: 15 4 Signature

Date Signature

 

 

— \

 

 

vercredmatrix.wpd rev. 4/12/07
Case 19-13571-abl Doc1 Entered 06/05/19 14:24:44 Page 66 of 67

CREDITOR MATRIX
ALEXANDER HERNANDEZ CORRALES

MONEYTREE
6720 FORT DENT WAY, STE 230
SEATTLE, WA 98188

U-HAUL
POB 21502
PHOENIX, AZ 85036

TMOBILE
12920 SE 38TH ST.
BELLEVUE, WA, 98006

NISSAN MOTOR ACCEPTANCE
POB 660366
DALLAS, TX 75266

CAPITAL ONE BANK
POB 30281
SALT LAKE CITY, UT 84130

CHASE CARD
POB 15369
WILMINGTON, DE 19850

COMENITY BANK/VICTORIA SECRET
POB 182789
COLUMBUS, OH 43218

CONN APPLIANCES, INC
POB 2356
BEAUMONT, TX 77704

DOLLAR LOAN CENTER
1700 W RUSSELL ST
SIOUX FALLS, SD 57104

DSNB/MACYS
POB 8218
MASON, OH 45050

FIRST ELECTRONIC BANK
POB 521271
SALT LAKE CITY, UT 84152

MR. COOPER
8950 CYPRESS WATERS BUILDING ONE
COPPELL, TX 75019

SERVICE FINANCE CO LLC
555 S. FEDERAL HIGHWAY STE 200
BOCA RATON, FL 33432

SYNCB/WALMART
POB 965024
ORLANDO, FL 32896

TD AUTO FINANCE
POB 9223
FARMINGTON HILLS, MI 48333

THE HOME DEPOT
POB 6497
SIOUX FALLS, SD 57117
Case 19-13571-abl Doc1

FURNITURE FASHIONS 1
3500 S MARYLAND PKWY STE 171
LAS VEGAS, NV 89169

SNAP FINANCIAL
PO BOX 26561
SALT LAKE CITY, UT 84126

FIRST PREMIER BANK
POB 5524
SIOUX FALLS, SD 57117

CONN’S
POB 815867
DALLAS, TX 75234

PROGRESSIVE LEASING
256 DATA DR
DRAPER, UT 84020

PAYPAL
PO BOX 965005
ORLANDO, FL 32896

Entered 06/05/19 14:24:44 Page 67 of 67
